UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7042


MARVIN W. MILLSAPS,

                Petitioner - Appellant,

          v.

WENDALL HARGRAVE, Temporary Acting Administrator, Alexander
Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00064-FDW)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin W. Millsaps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin       W.   Millsaps      seeks      to   appeal       the   district

court’s    order    dismissing       as    successive       his   28   U.S.C.    § 2254

(2012) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                          See 28

U.S.C. § 2253(c)(1)(A) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,       537   U.S.    322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Millsaps has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We also deny Millsaps’ motions for leave to depose, motion to

bring in third-party defendants, and motion for more definite

statement.       We dispense with oral argument because the facts and

                                            2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3